UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7620



PEDRO DE LOS SANTOS,

                                              Plaintiff - Appellant,

          versus


NEWPORT NEWS POLICE DEPARTMENT, Virginia,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00367-LMB-BR)


Submitted:   February 22, 2007            Decided:   March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pedro De Los Santos, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pedro De Los Santos appeals the district court’s order

dismissing his complaint as time-barred.     We have reviewed the

record and find no reversible error.   Accordingly, we deny De Los

Santos’ motion for the appointment of counsel and affirm for the

reasons stated by the district court.      Santos v. Newport News

Police Dep’t, No. 1:06-cv-00367-LMB-BR (E.D. Va. filed Aug. 22,

2006; entered Aug. 24, 2006).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -